DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/24/2021 in which claims 1,6,9, and 15 are currently amended, claim 20 has been canceled while claim 21 has been newly added. By this amendment, claims 1-19, and 21 are now pending in the application.
Allowable Subject Matter
Claims 1-19, and 21 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination
As in claim 1: A method comprising among other patentable steps, determining, by a device, that a charging operation associated with a battery has ended; identifying, by the device and based on determining that the charging operation has ended, that a first cell of the battery has a first state of charge; determining, by the device, that a second cell of the battery has a second state of charge that is outside of a threshold range of the first state of charge…identifying, by the device, a length of time associated with discharging the energy from the first cell; and resuming, by the device and based on the length of time associated with discharging the energy from the first cell, passive discharging of the first cell upon startup of a machine associated with the battery.
As in claim 9: A device comprising among other patentable features: one or more memories; and one or more processors, communicatively coupled to the one or more memories, 
As in claim 15: A system comprising among other patentable features, a battery controller configured to: determine that a charging operation associated with the battery has ended; -6-PATENTU.S. Patent Application No. 16/375,031Attorney Docket No. 18-1142-70431…determine, based on comparing the states of charge, that a first state of charge of a first cell of the plurality of cells is unbalanced relative to a second state of charge of a second cell of the plurality of cells; estimate, based on a difference between the first state of charge and the second state of charge, an amount of energy that is to be removed from the first cell to balance the first state of charge with the second state of charge; discharge, via a bleed resistor of the plurality of bleed resistors, energy from the first cell based on the estimated amount of energy, identify a length of time that the bleed resistor has been activated; and resume, based on the length of time that the bleed resistor has been activated, passive discharging of the first cell upon startup of a machine associated with the battery.
Claims 2-8 depend directly from claim 1 and therefore are allowed for the same reasons.
Claims 10-14 depend directly from claim 9 and therefore are allowed for the same reasons.
Claims 16-19 and 21 depend directly from claim 1 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Hoyt et al., US  2020/0203960 discloses the general state of the art regarding charging technique for series and cells.
Hellgren et al., USPAT 10,574,063 discloses the general state of the art regarding method and system for balancing a battery pack.
Banos et al., (Banos) USPAT 9,887,560 discloses the general state of the art regarding battery management system for control of lithium power cells.
Gallegos et al., USPAT 9,496,730 discloses the general state of the art regarding systems and methods for battery management.
Yamazaki USPAT 10,177,581 discloses the general state of the art regarding semiconductor device and cell voltage equalization method for battery cell.
Nayar et al., USPAT 9,893,385 discloses the general state of the art regarding battery management systems for energy storage devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 16, 2021